DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-8 are pending in this Office Action.
	Claim 8 is amended.
Response to Arguments – Prior Art Rejections
Applicant's arguments filed 3/24/2021 have been fully considered but they are not persuasive. The reasons are set forth below.
	Regarding claims 1, 7, and 8, the Applicant argues that the prior art of record does not teach the claimed invention because Miyamura does not disclose the execution of an extended function for extending a function of the device that is not supported by the device.  However, the Examiner respectfully disagrees with the Applicant.  Miyamura teaches the cited feature because it discloses that the system may first determine whether a received remote control signal is invalid (see Miyamura, paragraph 135), and thus, essentially not supported, and then proceed to generate control information for controlling the desired device (see Miyamura, paragraph 137).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyamura (JP 2011/040938).
	Regarding claims 1, 7, and 8, Miyamura discloses a device control apparatus comprising processing circuitry (Paragraphs 7-10 illustrate device-linked control device for receiving a plurality of control signals transmitted to remotely control each of a plurality of electronic devices)
	to acquire, by a signal acquirer, a device control signal that is transmitted from a device remote controller and used to control a device (Paragraph 125 illustrates receiving a remote control signal from the remote control);
	to acquire, by an extended function determinator, a control program for executing an extended function for extending a function of the device that corresponds to the device control signal and is not supported by the device by collating the device control signal acquired by the signal acquirer with accumulated information (Paragraphs 127 and 135-137 illustrate that the system may, in response to determining that the received remote control signal is invalid, and thus, essentially not supported, determine the appropriate function associated with the received remote control signal and generate the control information for controlling the desired device based on the received remote control signal); and
	to control, by an output controller, a corresponding output apparatus by executing the control program acquired by the extended function determinator (Paragraphs 22, 130, 136, and 137 illustrate outputting a control signal to the appropriate device based on the function associated with the received signal).
	Regarding claim 2, Miyamura discloses wherein the processing circuitry is configured to acquire, by a detection information acquirer, information detected by a sensor apparatus as detection information; and to generate, by a transmission information generator, transmission 
	Regarding claim 3, Miyamura discloses wherein the transmission information generator generates the transmission information on a basis of the device control signal or the control program executed by the output controller (Paragraphs 11, 41, 76, and 94 illustrate controlling the appropriate devices based on whether or not a human body detection unit/sensor detects a human within a detection range of the user devices; paragraphs 22, 130, 136, and 137 illustrate outputting a control signal to the appropriate device based on the function associated with the received signal).
	Regarding claim 4, Miyamura discloses wherein the extended function determinator acquires the control program by performing collation with the accumulated information by using information of time at which the signal acquirer acquired the device control signal in addition to the device control signal (Paragraphs 127, 136, and 137 illustrate that the system determines the appropriate function associated with the received signal; paragraphs 22, 130, 136, and 137 illustrate outputting a control signal to the appropriate device based on the function associated with the received signal).
	Regarding claim 5, Miyamura discloses wherein the extended function determinator acquires the control program by performing collation with the accumulated information by using detection information that is information detected by a sensor apparatus in addition to the device control signal (Paragraphs 11, 41, 76, and 94 illustrate controlling the appropriate devices based on whether or not a human body detection unit/sensor detects a human within a detection range of the user devices; paragraphs 127, 136, and 137 illustrate that the system determines the appropriate .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miyamura (JP 2011/040938) in view of Okamoto et al. (US 2014/0156030).
	Regarding claim 6, Miyamura fails to disclose wherein the device control signal includes a plurality of device control signals for controlling the device, and the extended function determinator performs collation with the accumulated information on a basis of a combination of the plurality of device control signals and a reception order of the plurality of device control signals.

	It would have been obvious before the effective filing date of the claimed invention nto modify Miyamura to include wherein the device control signal includes a plurality of device control signals for controlling the device, and the extended function determinator performs collation with the accumulated information on a basis of a combination of the plurality of device control signals and a reception order of the plurality of device control signals as disclosed in Okamoto because it would have been necessary to include some type of mitigation, or conflict resolution, method to resolve any issues where multiple device control signals are issued to prevent any issues that would restrict the transfer of the device control signals to the appropriate devices.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Park (US 2012/0256737) (Paragraphs 10, 64, 66, 68, and 104); Wantanabe et al. (US 2005/0165918) (Paragraph 343); and Yoshio et al. (US 2005/0143870) (Paragraph 136)..
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEXANDER GEE/
Primary Examiner, Art Unit 2425